Citation Nr: 1231559	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by recurrent lesions of the upper and lower lips.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for recurrent pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to December 1968.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from March 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In February 2007 and August 2009, the appellant testified before a Decision Review Officer at the RO.  In August 2010, he testified at a Board hearing there.  

In a January 2011 decision, the Board denied service connection for a bilateral eye disability, asbestosis, hepatitis C, arthritis of all joints, sinusitis, HIV, bilateral hearing loss, a venereal disease including gonorrhea, hypertension, and residuals of a cerebrovascular accident (CVA), as well as a disability rating in excess of 10 percent for residuals of a chip fracture of the right thumb.  The Board remanded the remaining issues on appeal-entitlement to service connection for a psychiatric disability, including PTSD, recurrent lesions of the upper and lower lips, and recurrent pneumonia-to the RO for additional evidentiary development.  

As set forth in more detail below, another remand is necessary with respect to the issues of entitlement to service connection for a psychiatric disability, including PTSD, and recurrent pneumonia.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The most probative evidence indicates that any current disability manifested by recurrent lesions of the upper and lower lips is not causally related to his active service or any incident therein.  


CONCLUSION OF LAW

A disability manifested by recurrent lesions of the upper and lower lips was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2005 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

In March 2006, the RO sent the appellant a letter for the express purpose of complying with the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the March 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to these notification letters, in a conference held prior to the August 2010 Board hearing, the issues on appeal were discussed with the appellant and his representative, including the type of evidence required in order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.  

With respect to VA's duty to assist, the Board concludes that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The appellant has also been afforded a VA medical examination in connection with his claim of service connection for recurrent lesions of the upper and lower lips.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the examination report obtained is adequate.  The opinion contained in the report was provided by a qualified medical professional and was predicated on a full reading of all available records, including the service treatment records, as well as an interview and examination of the appellant.  The examiner provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.



Background

The appellant's service treatment records show that on several occasions during active duty, he was seen in connection with complaints of having lesions in his mouth.  In April 1966, for example, he reported that he was developing lesions in his mouth.  In November 1966, the appellant was seen with ulcerative lesions over the lips, gums, and palate.  The impression was aphthous stomatitis.  

In March 1967, the appellant was seen for a herpes lesion in his mouth.  In April 1967, the appellant was admitted for observation of peculiar ulcerations covering the posterior pharynx, uvula, hard palate and tonsillar area.  Diagnostic testing was negative.  The lesions healed gradually over the next several days.  

In February 1968, the appellant was seen in connection with a sore on the inside of his upper lips.  He reported similar trouble in the past.  The impression was herpetic infection of the upper and lower lips.  

At his November 1968 military separation medical examination, the appellant's mouth was examined and determined to be normal.  

In August 1991, more than two decades after his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities.  This application, however, is silent for any mention of lesions of the upper and lower lips as is medical evidence obtained in support of that application.  

In January 1999 and August 2004, the appellant submitted additional claims for VA benefits.  Again, however, these claims are silent for any mention of lesions of the upper and lower lips.  

In July 2005, the appellant submitted a claim of service connection for "herpes virus" of the upper and lower lips.  

The post-service record on appeal assembled in connection with the claim includes VA and private clinical records, dated from December 1972 to April 2012, showing treatment for numerous disabilities, including HIV and hepatitis C, both diagnosed in 1993.  In October 1998, the appellant sought VA treatment for a sore throat and coughing for the past two weeks.  He also reported a rash for the past four days, noted to be possibly herpes zoster.  The appellant was also noted to be HIV positive.  Physical examination showed thrush in the mouth.  The appellant also exhibited a rash on the chest.  The impression was herpes zoster in an immune compromised host, single dermatome.  

At his February 2007 DRO hearing, the appellant testified that it was his belief that he had contracted herpes of his lips from unsafe sexual practices during liberty in service.  

The appellant was afforded a VA medical examination in June 2008 at which his mouth was examined and found to be generally clear.  The examiner indicated that there was no oral candida noted.  

At August 2009 and August 2010 hearings, the appellant testified that he had been treated for a herpes infection in his mouth during service.  He indicated that it eventually healed up.  He indicated that he now had canker sores in his mouth which flared occasionally.  The appellant testified that it was his belief that his condition was related to venereal disease which he had contracted in service from unsafe sexual practices.  

The appellant was afforded a VA medical examination in March 2011, at which he claimed that he had been diagnosed as having thrush during service.  He reported that in 1992, he had again been treated for an episode of thrush with antibiotics.  The appellant reported that his condition had resolved with treatment and he had had no further episodes of thrush.  When asked whether he had been diagnosed as having oral herpes, the appellant responded that he had been diagnosed as having herpes during service and had developed recurrent infections of his oral cavity after service separation.  He indicated, however, that these infections had been treated and he had required no further treatment for herpes since 1999.  The appellant denied any current sequelae secondary to treatment of either oral herpes or thrush.  He also indicated that he was unaware of any current diagnosis of aphthous stomatitis.  After interviewing the appellant, the examiner reviewed the appellant's claims folder in detail, including his service medical records documenting treatment for episodes of oral herpes and aphthous stomatitis.  The examiner noted that current examination of the appellant's mouth and throat, however, showed no evidence of stomatitis, herpes simplex, or thrush.  

After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having remote history of thrush during active service and in 1992.  The examiner explained that there was no evidence of thrush since that time nor was there evidence of any current disability resulting from thrush.  The examiner explained that, typically, an episode of thrush did not result in recurrent or chronic thrush in an otherwise healthy adult.  He indicated that the appellant's thrush in 1992 was most likely a consequence of immune deficiency related to nonservice-connected HIV.  The examiner therefore concluded that any recurrent thrush was less likely than not related to service, including the episode of in-service thrush.  

The examiner also diagnosed a history of aphthous stomatis, with suspicion for herpes simplex type I during active service, with recurrent herpes simplex in the 1990's and no recurrence since 1999.  The examiner explained that although a herpes simplex type I infection could result in recurrent herpes simplex infections, intraoral recurrences were uncommon in healthy adults.  He indicated that the appellant had described intraoral infections, not infections involving his lips.  He indicated that the appellant's intraoral infections were less likely than not the result of his herpes simplex infection during active service.  He also indicated that the appellant's history was negative for any disability resulting from a herpes simplex infection.  



Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability manifested by recurrent lesions of the upper and lower lips.  

As discussed in detail above, the appellant's service treatment records show that he was treated on several occasions during service in connection with lesions in his mouth, including over the lips.  Diagnoses included aphthous stomatitis and herpetic infection of the upper and lower lips.  That an injury or disease occurred during service, however, is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, there is no such evidence.  

The post-service medical evidence, which spans more than four decades, is negative for notations of a chronic disability manifested by recurrent lesions of the upper and lower lips, including aphthous stomatitis, thrush, or herpes.  Indeed, the appellant acknowledges that although he was treated for an episode of thrush in 1992, it had not recurred since that time.  Similarly, he indicated that he had not had an oral herpes infection since 1999.  The appellant has also denied having any current sequelae secondary to treatment of either oral herpes or thrush.  Moreover, a March 2011 VA medical examination found no current stomatitis, herpes simplex, or thrush, nor any current disability resulting from such in-service infections.  The Board notes that the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); McLain v. Nicholson, 21 Vet. App. 319 (2007); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent probative evidence that the appellant currently has a chronic disability manifested by recurrent lesions of the upper and lower lips, the Board finds that the preponderance of the evidence is against the claim.

Even assuming for the sake of argument that the appellant did have a current disability manifested by recurrent lesions of the upper and lower lips, the most probative evidence shows that such disability is not causally related to his active service.  Again, at the March 2011 VA medical examination, the examiner noted that although the appellant had been treated for infections during active service, episodes of thrush and herpes simplex infections did not typically result in recurrent disability in healthy adults.  He explained that any post-service infections the appellant had had were likely a consequence of his nonservice-connected HIV and were not causally related to his active service.  

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based her opinion on a review of the appellant's claims folder and medical history, and provided a rationale for her opinion.  Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise suggests an association between any current disability manifested by recurrent lesions of the upper and lower lips and the appellant's active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).   

As the most probative evidence shows that any current disability manifested by recurrent lesions of the upper and lower lips is not causally related to the appellant's active service or any incident therein, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for a disability manifested by recurrent lesions of the upper and lower lips is denied.


REMAND

Psychiatric disability, including PTSD

The appellant also seeks service connection for a psychiatric disability.  His contentions regarding the nature and etiology of his claimed psychiatric disability are somewhat unclear.  Initially, he sought service connection for depression and claimed that he had developed "a personality disorder behavior due to all The stress that I have from my medical disabilities which developed from the Navy Until the present."  See December 2005 notice of disagreement.  More recently, however, the appellant contended that he developed PTSD as a result of his experiences aboard the U.S.S. Ticonderoga.  

In its January 2011 remand, the Board noted that the RO had only considered the issue of entitlement to service connection for depression.  Since the RO last considered the matter, however, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In light of the appellant's contentions and the evidence of record, therefore, the Board determined that recharacterization of the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD, was appropriate.  The Board noted that because the RO had not yet considered the appellant's entitlement to service connection for a psychiatric disorder other than depression, including PTSD, including the potential application of the July 13, 2010, amendments to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), a remand was appropriate.  Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).  

On remand, however, the RO failed to comply with the Board's remand instructions.  Rather, the RO issued a Supplemental Statement of the Case in March 2012 indicating that since no additional evidence had been received, reconsideration was not warranted.  A review of the record, however, indicates that since the RO last considered the claim of service connection for depression in the July 2008 Supplemental Statement of the Case, numerous pieces of relevant evidence have been associated with the record, including VA clinical records containing a diagnosis of PTSD as well as the appellant's reports of in-service stressors.  This evidence must be considered by the RO in the first instance in compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

Recurrent pneumonia

The appellant also seeks service connection for a lung disability, claimed as recurrent pneumonia.  In support of his appeal, the appellant has submitted letters from two VA physicians suggesting that his current pulmonary disability may have had its inception during active service.  Unfortunately, however, neither VA physician had the benefit of reviewing the appellant's claims folder, which significantly diminishes the probative value of their opinions.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

In light of this evidence, however, in its January 2011 remand, the Board determined that a remand was necessary in order to obtain a medical opinion regarding the nature and etiology of any current pulmonary disability, including recurrent pneumonia.  

Pursuant to the Board's remand instructions, the appellant underwent VA medical examination in March 2012.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having a history of pneumonia in service with recurrent pneumonias requiring hospitalization in 1995, 1997, 1998, and 1999.  She indicated that although acute pneumonia did not typically result in chronic or recurrent pneumonia, she indicated that the evidence in the appellant's case was unclear and she could not offer an opinion as to whether the appellant's in-service pneumonia predisposed him to recurrent pneumonia without speculating.  

The Court has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id.  In this case, the basis for the examiner's inability to provide an etiology opinion without resorting to speculation is unfortunately unclear.  Thus, another medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action

1.  The RO should review the record and ensure that all appropriate notice and development action has been completed with respect to the claim of service connection for a psychiatric disability, including PTSD.  This review should include consideration of whether the amendments to section 3.304(f) are applicable.  

2.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current pulmonary disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether any current pulmonary disability identified on examination is causally related to the appellant's active service or any incident therein, including the in-service episode of pneumonia in 1967.  

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, including the claim of service connection for a psychiatric disorder, including PTSD.  If any claim remains denied, the appellant and his representative should be provided with a  supplemental statement of the case, including appropriate citations to the amended version of section 3.304, and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


